ON REHEARING

                             UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6022



DANIEL STALEY,

                                               Plaintiff - Appellant,

          versus


SOUTH CAROLINA DEPARTMENT      OF    CORRECTIONS;
KIRKLAND     CORRECTIONAL           INSTITUTION;
UNIDENTIFIED PARTIES,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Patrick Michael Duffy, District
Judge. (CA-03-3436)


Submitted:   July 28, 2004                  Decided:   August 30, 2004


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Daniel Staley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Daniel      Staley    appeals    the   district   court’s     order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.              As Staley has

stated no viable claim actionable under § 1983, we affirm the

decision of the district court summarily dismissing the complaint.

We   dispense   with    oral    argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                    - 2 -